UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6467



ROBERT ANDREW BARTLETT, SR., a/k/a Director,

                                               Plaintiff - Appellant,

          versus


ERNEST HARVIEL, Judge; JOHN DOE, I-X; JANE
SMITH; ALEXA JORDAN,

                                              Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-00-241-1)


Submitted:   August 29, 2002              Decided:   September 5, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Andrew Bartlett, Sr., Appellant Pro Se.     Staci Tolliver
Meyer, Assistant Attorney General, Raleigh, North Carolina; David
Iverson Smith, ALAMANCE COUNTY ATTORNEY’S OFFICE, Graham, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Andrew Bartlett, Sr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Bartlett v. Harviel, No. CA-00-241-1 (M.D.N.C. Feb. 26, 2002).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2